Issue of devisavit vel non, raised by a caveat to the will of Rowena Elizabeth Collins. Alleged mental incapacity and undue influence are the grounds upon which the caveat is based.
From a verdict and judgment in favor of caveators the propounders appeal, assigning errors.
Several serious exceptions have been entered on the record, but after a careful perusal of the whole case we are confirmed in the belief that substantial justice has been done, without violence to *Page 823 
any legal principle. Therefore, the verdict and judgment as rendered below will be upheld. The appeal presents no new or novel point of law which would seem to warrant an extended discussion, or which, we apprehend, would be helpful or beneficial to the profession.
Sufficient merit has not been shown to upset the validity of the proceeding.
No error.